HARRIS, Judge.
Porsche obtained a directed verdict in its favor in Mason’s action against it under Florida’s “lemon law.” That issue was appealed to this court in Case No. 95-992. Subsequent to the directed verdict, the trial court awarded Porsche $76,914.07 in costs and attorney’s fees “[p]ursuant to the Final Judgment [previously] entered by this Court.... ” That Final Judgment has now been reversed by this court and remanded for a new trial. See Mason v. Porsche Cars of North America, Inc., 688 So.2d 361 (Fla. 5th DCA 1997). Therefore, the award of costs and fees based on the reversed judgment is also reversed.
REVERSED AND REMANDED.
COBB and GOSHORN, JJ., concur.